IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF: V.B., A MINOR,                      No. 65637

                V.B.,
                Appellant,
                vs.
                                                                         FILED
                THE STATE OF NEVADA,                                      JUN 1 7 2016
                Resnondent.




                                        ORDER OF AFFIRMANCE
                            This is an appeal from an order certifying a child for criminal
                proceedings as an adult. Eighth Judicial District Court, Family Court
                Division, Clark County; William 0. Voy, Judge.
                            First, appellant V.B. contends that the juvenile court erred by
                determining that prosecutive merit supported the count of robbery with
                the use of a deadly weapon. V.B. argues that because the matter was
                transferred from the district court back to the juvenile court, it is clear
                that the State failed to demonstrate prosecutive merit. We disagree.
                             "To say that there is prosecutive merit is to say that there is
                probable cause to believe that the subject minor committed the charged
                crime." In re Seven Minors, 99 Nev. 427, 437, 664 P.2d 947, 953 (1983),
                disapproved of on other grounds by In re William S., 122 Nev. 432, 132
P.3d 1015 (2006); see also Sheriff v. Hodes, 96 Nev. 184, 186, 606 P.2d 178,
                180 (1980) ("The finding of probable cause may be based on slight, even
                marginal evidence." (internal quotation marks omitted)). In this matter, a
                preliminary hearing was held wherein one victim testified that V.B. broke

SUPREME COURT
        OF
     NEVADA


(0) 1947A

                                                                                -1 9 29
                a bottle, stood approximately a foot away, pointed the fragmented part of
                the bottle at the two victims, and told them to empty out their pockets
                before four or five different individuals beat the testifying victim and
                emptied his pockets, taking his wallet and car keys. We conclude the
                juvenile court did not err by determining that there was prosecutive merit
                to support the count of robbery with the use of a deadly weapon. Cf.
                Sheriff v. Provenza, 97 Nev. 346, 347, 630 P.2d 265, 265 (1981) (holding
                that the district court's ruling regarding probable cause will not be
                overturned absent substantial error).
                            Second, V.B. contends that the juvenile court erred by
                certifying him because he demonstrated substance abuse or emotional
                problems which could have been treated through the juvenile system. See
                NIBS 62B.390(3)(b). However, NRS 62B.390(3)(b) provides that a juvenile
                may rebut the presumptive certification outlined in NRS 62B.390(2), 1 and


                      'NIBS 62B.390(2) provides

                            [T]he juvenile court shall certify a child for proper
                            criminal proceedings as an adult to any court that
                            would have jurisdiction to try the offense if
                            committed by an adult, if the child:
                                  (a) Is charged with:
                                        (1) A sexual assault involving the use
                                        or threatened use of force or violence
                                        against the victim; or
                                        (2) An offense or attempted offense
                                        involving the use or threatened use of
                                        a firearm; and
                                  (b) Was 16 years of age or older at the time
                                  the child allegedly committed the offense.


SUPREME COURT
        OF
     NP/ADA
                                                         2
(0) 1947A
                 such presumptive certification is not at issue here. Therefore, this claim
                 lacks merit.
                                Third, V.B. contends that the factors outlined in Seven Minors
                 were not met and therefore certification was not warranted.        See Seven
                 Minors, 99 Nev. at 434-35, 664 P.2d at 952 (outlining a three-category
                 decisional matrix that should be considered when determining whether to
                 transfer a juvenile to adult court: "first, nature and seriousness of the
                 charged offense or offenses; second, persistency and seriousness of past
                 adjudicated or admitted criminal offenses; and third, what we will refer to
                 as the subjective factors, namely, such personal factors as age, maturity,
                 character, personality and family relationships and controls"). The
                 juvenile court noted that V.B. was a principal actor in a very serious
                 offense and that V.B. had a history of persistent adjudications. The
                 juvenile court went on to consider subjective factors, such as V.B.'s age,
                 his psychological report, his substance abuse, and his amenability to
                 treatment in the juvenile court. The juvenile court concluded that "Nased
                 upon everything before [it], the State ha[d] met its burden by clear and
                 convincing evidence that public safety warrants transfer to the adult
                 system." Therefore, the juvenile court considered all three categories of
                 the decisional matrix outlined in Seven Minors.
                                To the extent V.B. argues that his record in the juvenile
                 system or the instant crime has not shown him to be among the worst
                 offenders and therefore certification was not warranted, the juvenile court
                 has "broad discretion in making discretionary certification decisions in
                 accordance with the guidelines set forth in Seven Minors," In re Eric AL.,
                 123 Nev. 26, 33, 153 P.3d 32, 36 (2007) (internal quotation marks



SUPREME COUPE
        OF
     NEVADA
                                                         3
(D) 1947A    e
                omitted), and we discern no abuse of discretion by the juvenile court in
                granting the State's certification petition, see id. at 33, 153 P.3d at 36-37.
                            Accordingly, we
                            ORDER the judgment of the juvenile court AFFIRMED.



                                                                                                 J.
                                                              Douglas




                                                                        \.)                      J.
                                                              Gibbons




                cc: Hon. William 0. Voy, District Judge, Family Court Division
                     Lizzie R. Hatcher
                     Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A